Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT
Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-12 and 16-20, drawn to a polypeptide molecule, comprising: an Fc polypeptide joined to an N-terminal end of a butyrylcholinesterase (BChE) polypeptide, wherein (a) the Fc polypeptide is optionally joined to the BChE polypeptide via a linker, the linker comprising a sequence selected from the sequences of SEQ ID NO: 2, SEQ ID NO: 4, SEQ ID NO: 6, SEQ ID NO: 19, SEQ ID NO: 36, and SEQ ID NO: 37; and (b) the Fc polypeptide has the sequence of SEQ ID NO: 8, or a fragment thereof, wherein the Fc polypeptide or fragment thereof includes 3 to 8 amino acid substitutions at 3 to 8 of residues selected from 1, 6, 12, 15, 24, 38, 40, 42, 58, 69, 80, 98, 101, 142, and 144; and a polypeptide molecule, comprising: an Fc polypeptide joined to a C-terminal end of a butyrylcholinesterase (BChE) polypeptide, wherein (a) the Fc polypeptide is optionally joined to the BChE polypeptide via a linker, the linker comprising a sequence selected from the sequences of SEQ ID NO: 2, SEQ ID NO: 4, SEQ ID NO: 6, SEQ ID NO: 19, SEQ ID NO: 36, and SEQ ID NO: 37; and (b) the Fc polypeptide has the sequence of SEQ ID NO: 8, or a fragment thereof, wherein the Fc polypeptide or fragment thereof includes 3 to 8 amino acid substitutions at 3 to 8 of residues selected from 1, 6, 12, 15, 24, 38, 40, 42, 58, 69, 80, 98, 101, 142, and 144, classified in C07K 2319/00.
II.	Claims 13-15, drawn to a nucleotide molecule, comprising: a nucleotide encoding an Fc polypeptide joined by a nucleotide encoding a linker to a 5' end of a nucleotide encoding a butyrylcholinesterase (BChE) polypeptide, wherein (a) the nucleotide encoding the linker comprises a sequence chosen from the sequences of SEQ ID NO: 1, SEQ ID NO: 3, and SEQ ID NO: 5; and (b) the nucleotide encoding the Fc polypeptide has the sequence of SEQ ID NO: 7 or a fragment thereof, wherein the Fc polypeptide or fragment thereof includes 3 to 8 amino acid substitutions at 3 to 8 of residues chosen from 1, 6, 12, 15, 24, 38, 40, 42, 58, 69, 80, 98, 101, 142, and 144 relative to SEQ ID NO: 8, classified in C12N 15/62. 

The inventions are distinct, each from the other because of the following reasons:
The inventions I and II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different modes of operation, different functions, or different effects (MPEP § 806.04, MPEP § 808.01).  The polypeptide molecule of invention I, and the polynucleotide of invention II are patentably distinct inventions for the following reasons.  Polypeptides, which are comprised of amino acids that fold into a specific three-dimensional structure, and polynucleotides, which are composed of linear, contiguous purine and pyrimidine units, are structurally distinct molecules.  Further, the polypeptide molecules and the polynucleotide molecules are not disclosed as capable of use together and they have different modes of operation, different functions, or different effects.  


Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Telephonic Election
The attorney of record, Gary Stewart, telephonically elected Group I, Claims 1-12 and 16-20 on 06/08/2022.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
	Claims 13-15 are withdrawn from further consideration by the Examiner, 37 CFR 1.142(b) as being drawn to a non-elected invention.  
For the reasons provided above, this restriction requirement is deemed proper, and therefore, it is made final.
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/23/2021 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Gary Stewart on 06/13/2022.  Claims 1-12 and 21 are allowed.

Claim 1 (Currently amended).	A fusion polypeptide or C-terminal end of a butyrylcholinesterase (BChE) polypeptide, wherein 
(a) the Fc polypeptide is NO: 2, SEQ ID NO: 4, 
(b) the Fc polypeptide has the sequence of SEQ ID NO: 8, or a fragment thereof, wherein the Fc polypeptide or fragment thereof includes 3 to 8 amino acid substitutions at 3 to 8 of residues selected from 1, 6, 12, 15, 24, 38, 40, 42, 58, 69, 80, 98, 101, 142, and 144; and
(c) the fusion polypeptide has an improved production yield and biological half-life compared to a wild-type BChE polypeptide which is not fused.

	Claim 9.	Replace “at least about” with “at least” in line 2.

Claims 2-12.		Replace “The polypeptide molecule” in line 1 of each of these claims with “The fusion polypeptide”.

Claims 13-20 (Canceled).

Claim 21 (New).  	The fusion polypeptide of claim 1, wherein the transient expression level of the polypeptide is about 9 times higher than a reference BChE polypeptide that does not include the Fc polypeptide and linker.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance.  While Perlroth et al. (US 2019/0255155 A1 filed on 05/03/2019) teach a fusion protein comprising butyrylcholinesterase and IgG-Fc (SEQ ID NO. 8), wherein the Fc domain has amino acid substitutions in one or more of the positions selected from the group consisting of E233, L234, L235, G236, G237, A327, A330 and P331, wherein the fusion protein further comprises a linker between the butyrylcholinesterase enzyme and the IgG-Fc, wherein the linker is selected from the group consisting of G, GG, GGGGS (SEQ ID NO: 22), GGGS (SEQ ID NO: 23), and GGGES (SEQ ID NO: 24), and oligomers of the foregoing (see claims 3-18), the Examiner has found no teaching or suggestion in the prior art directed to a fusion polypeptide, comprising: an Fc polypeptide joined to an N- or C-terminal end of a butyrylcholinesterase (BChE) polypeptide, wherein 
(a) the Fc polypeptide is joined to the BChE polypeptide via a linker, the linker comprising a sequence selected from the sequences of SEQ ID NO: 2, SEQ ID NO: 4, SEQ ID NO: 19, and SEQ ID NO: 37; 
(b) the Fc polypeptide has the sequence of SEQ ID NO: 8, or a fragment thereof, wherein the Fc polypeptide or fragment thereof includes 3 to 8 amino acid substitutions at 3 to 8 of residues selected from 1, 6, 12, 15, 24, 38, 40, 42, 58, 69, 80, 98, 101, 142, and 144; and
(c) the fusion polypeptide has an improved production yield and biological half-life compared to a wild-type BChE polypeptide which is not fused (italicized for added emphasis).  Therefore, the claimed invention is novel and unobvious over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE W LEE whose telephone number is (571)272-9949.  The examiner can normally be reached between 9:00 to 5:30 on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on (571)272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAE W LEE/
Examiner, Art Unit 1656


	
	/SUZANNE M NOAKES/           Primary Examiner, Art Unit 1656